DETAILED ACTION
This office action is in response to the communication received on 03/17/2021 concerning application no. 15/753,988 filed on 02/21/2018.
Claims 47-58 and 93-95 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2021 has been entered.
Claims 47-58 and 93-95 are pending.	

Response to Arguments
Applicant's arguments filed 03/17/2021 have been fully considered but they are not persuasive. 
Regarding the 112(b) rejection of claim 54, Applicant argues that the "index of detectability" is definition and supported in paragraph 0099 of the filed specification. Furthermore, Applicant argues that it has "definite meaning in terms of the likelihood of the detection of a potential lesion in an image - a definition is more comprehensive than the sensitivity or specificity alone". Applicant also provides a link as an example to the argument that one with ordinary skill in the art would know that it is a known measure. 

Examiner respectfully maintains the 112(b) rejection.

Applicant's arguments filed 03/17/2021 have been fully considered but they are not persuasive. 
Regarding the 102 rejection under Kalafut, Applicant argues that the reference fails to anticipate the claimed invention. Applicant argues that the that the subject applicant assesses the blood/contrast circulation through all the organs and major veins and the model is integrated to anthropomorphic human phantoms generated from CT/MR images acquired from real patients and the volume/size of the organ is adjusted to the size of the corresponding organ of a real patient. Applicant further argues that there is no need for the real test bolus injection and that all the injection parameters are predicted based on the desired enhancement. According to the Applicant the phantoms enable radiation dose assessment and the prediction of accurate image quality assessments. In another example, the desired quality level can be input. Regarding Kalafut, Applicant argues that the reference teaches the determination of an injection volume and rate based on equations on Fick’s law with limited number of compartments. According to Applicant, Kalafut does not teach the features of amended claim 47.
Examiner respectfully disagrees with Applicant’s arguments. Regarding the assessment of organs and veins’ circulation in an anthropomorphic human phantoms generated from CT/MR images acquired from real patients, the adjustment of volume and size of organs, lack of need of an injection bolus, and predicting desired enhancement, predicting image quality, and input of quality level, Examiner notes that 
Examiner respectfully maintains the 102 rejection under Kalafut.

Drawings
Applicant's drawings were received on 03/17/2021.  These drawings are acceptable.

Claim Interpretation
Claims 94 and 95, recite “interior and exterior variability”. As the specification does not explicitly recite what are considered to be “interior and exterior variability”, Examiner is utilize the teachings of paragraph 0086 in the published specification to define the claim element to be “anatomical and physiological variability”. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 48 and 52 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 48, lines 2-4, recites “or another imaging technique”. Paragraph 0095 of the published specification teaches that the imaging is computed with different modalities “such as CT, MRI, and ultrasound”. The term “another imaging technique” can broadly encompass medical imaging modalities such as positron emission tomography (PET), angiography, and optical coherence tomography (OCT). However, the specification fails to provide support to such imaging modalities and is only reciting that the imaging techniques are CT, MRI, and ultrasound. Therefore, the claim’s scope is not supported by the specification as it is claiming imaging modalities that are not established at in the specification at the time of filing.
	
	Claim 52, line 4, recites “hydration state of the patient”. The specification fails to disclose any teaching of determining the patient attribute to be the determination of the hydration state of the patient. Therefore, the subject matter, regarding “hydration state of the patient” is not described in the specification and is considered to new matter.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(a) are also rejected because they inherit the deficiencies of the claims they respectively depend upon.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 48-49, 52, 54, and 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 48, lines 2-4, recites “or another imaging technique”. Given that the specification, in paragraph 0095, only discloses the imaging modalities to be CT, MRI, and ultrasound, it would be unclear to one with ordinary skill in the art what other imaging modalities are compatible with the claimed invention. Given the different computational and physical demands of each of the imaging techniques, it would be unclear if imaging techniques like positron emission tomography (PET), angiography, and optical coherence tomography (OCT) would be able to perform in the claimed manner.

Claim 47 recites the limitation "the target portion of a subject" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 47, lines 1-2, recites “a subject comprising…of the patient”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the subject and patient are referring to the same claim elements or if these are two separate elements. I.e. it is unclear if the subject is also the patient or if the subject is separate from the patient. Furthermore, if the subject is separate from the 
For purposes of examination, the Office is considering the subject to be the same as the patient established in claim 47. 

 Claim 52 recites the limitation "the subject" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 52, line 5, recites “the subject”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the subject and patient are referring to the same claim elements or if these are two separate elements. I.e. it is unclear if the subject is also the patient or if the subject is separate from the patient. 
For purposes of examination, the Office is considering the subject to be the same as the patient established in claim 47. 

Claim 54, line 3, recites “index of detectability”. This claim element would be indefinite to one with ordinary skill in the art. It is unclear what is considered to be an “index of detectability”. The measure of detectability can be interpreted as sensitivity, specificity, or a field of view.
For purposes of examination, the Office is considering the “index of detectability” to be sensitivity.

Claim 58 recites the limitation "the subject" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 58, lines 2, recites “the subject”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the subject and patient are referring to the same claim elements or if 
For purposes of examination, the Office is considering the subject to be the same as the patient established in claim 47. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 47-53, 55, 58, and 94 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalafut et al. (PGPUB No. US 2010/0113887).

Regarding claim 47, Kalafut teaches a system comprising:
at least one processor (Processor 220) and memory (Memory 230) configured to: 
provide a contrast material injection protocol for imaging of a target portion of a patient (Paragraph 0162 teaches that the system is able to personalize the dosage of the contrast by manipulating flux and injection duration. Scan duration can also be set based on parameters such as slice width, pitch, spatial resolution, region of interest, and heart rate);
determine a model of propagation of contrast material through a multi-organ model of the patient including target organs or target portions (Fig. 7 shows that the compartment model includes the model of the structures of the heart and the pulmonary circulation. Paragraph 0125 teaches that the model observes the contrast migration through the heart and the pulmonary system), wherein the model of propagation of contrast material is based on a plurality of patient models that indicate contrast perfusion of a same type of organ or target portion (Paragraph 0186 teaches that a protocol adjustment subroutine of the system modifies the loaded protocol based upon a characterization of the propagation of a pharmaceutical through a cardiovascular system. It is further taught that the characterizations can be made through the use of one or more patient models that use the observation of the injection protocols. Paragraph 0111 teaches that the customization of the injections for the patients can be done based on a number of models that describe a time enhancement output for a given input or protocol. Paragraph 0112 teaches that the injection protocols are predetermined and compared to the scanned patient information); and
determine quality of imaging of the target portion as a function of time based on the contrast material injection protocol and the patient model (Paragraph 0125 teaches that the time to peak contrast enhancement was measured. This is further shown in Fig. 8 where the contrast’s relationship to time is shown. The y-axis of the Fig. 8B is shown to be measurements in the Hounsfield units. This unit is well known in the x-ray art to be a measurement of radiodensity, which is an indication of opacity of a radio-wave or x-ray and a higher radiodensity allows for an improved contrast of the image. Paragraph 0207 teaches that the time to peak enhancement is determined. Paragraph 0208 teaches that the quality of diagnostic display is rated for each study and the contrast medium is evaluated based on the visibility of the anatomy and pathology diagnosis. Paragraph 0209 teaches that the rating can range from 1 to 5, where “1” means that the target is not visualized and “5” means that the target is excellently visualized and delineation is excellent).

Regarding claim 48, Kalafut teaches the system the claim 47, as discussed above. 
Paragraph 0110 teaches that the imaging system can be a magnetic resonance imaging system or a computed tomography system).
Regarding claim 49, Kalafut teaches the system in claim 47, as discussed above.
Kalafut further teaches a system, wherein the target portion of a subject comprises at least one of an organ, vessel, and anatomical structure of the patient (Paragraph 0114 teaches that the operator is able to select an organ or vascular system to be scanned. Paragraph 0115 teaches that in an example, the heart was selected for imaging).

Regarding claim 50, Kalafut teaches the system in claim 47, as discussed above.
Kalafut further teaches a system, wherein the contrast material injection protocol defines at least one of scan timing, concentration, rate of injection, and injection timing profile for injecting contrast material into the patient (Paragraph 0016 teaches that the flow rate and the volume of the pharmaceutical can be established. Paragraph 0025 teaches that the scan delay can be calculated and set. Paragraph 0108 teaches that the parameters in the protocol that are controlled, include flow rate, volume injected, and duration).

Regarding claim 51, Kalafut teaches the system in claim 47, as discussed above.
Kalafut further teaches a system, wherein the determining a model of propagation of contrast material comprises determining one or more attributes of the patient (Paragraph 0014 teaches that the patient parameter that determines the amount of pharmaceutical delivery can be weight, body mass index, body surface area, or cardiac output).

Regarding claim 52, Kalafut teaches the system in claim 51, as discussed above.
Paragraph 0014 teaches that the patient parameter that determines the amount of pharmaceutical delivery can be weight, body mass index, body surface area, or cardiac output. Paragraph 0111 teaches that the body weight, height, gender, age, cardiac output are considered).

Regarding claim 53, Kalafut teaches the system in claim 51, as discussed above.
Kalafut further teaches a system, wherein the determining one or more attributes of a patient comprises determining tracked contrast enhancements in the target portion of the patient (Paragraph 0125 teaches that time to peak contrast enhancements is measured for the heart/aortic compartment).

Regarding claim 55, Kalafut teaches the system in claim 47, as discussed above.
Kalafut further teaches a system, wherein the model of propagation of contrast material is a pharmacokinetic (PBPK) model (Paragraph 01219 teaches that the enhancement profile of the contrast agent is predicted with a compartmental pharmacokinetic model).

Regarding claim 58, Kalafut teaches the system in claim 47, as discussed above.
Kalafut further teaches a system, wherein the model of propagation of contrast material relates one or more attributes of the subject to the contrast material injection protocol (Paragraph 0111 teaches that the patient specific data is used in setting the models to describe time enhancement output for a given input. Paragraph 0134 teaches that the dilution phase of the contrast volume can be set as a function of weight, estimated or measured cardiac output, body mass index, or another physiometric indicator).

Regarding claim 94, Kalafut teaches the system in claim 47, as discussed above.
Kalafut further teaches a system, wherein the patient models specify interior and exterior patient variability and dynamics of contrast perfusion that optimize contrast medium dose, radiation dose at organ and whole-body levels, image quality at organ or whole-body levels, and/or patient-specific contrast administration protocols (Paragraph 0014 teaches that the patient parameter that determines the amount of pharmaceutical delivery can be weight, body mass index, body surface area, or cardiac output. Paragraph 0111 teaches that the body weight, height, gender, age, cardiac output are considered and the time enhancement output is determined for the given input and protocol. Paragraph 0162 teaches that the dosage of the contrast that is injected is based on the injection duration and the iodine flux. Paragraph 0211 teaches that the injection parameters are optimized based on the parameter system. Paragraph 0208 teaches that the quality of diagnostic display is rated for each study and the contrast medium is evaluated based on the visibility of the anatomy and pathology diagnosis. Paragraph 0209 teaches that the rating can range from 1 to 5, where “1” means that the target is not visualized and “5” means that the target is excellently visualized and delineation is excellent).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Kalafut et al. (PGPUB No. US 2010/0113887) in view of Ingrisch et al. ("Tracer-kinetic modeling of dynamic contrast-enhanced MRI and CT: a primer", April 6 2013, Journal of Pharmacokinetics and Pharmacodynamic, 281-300).

Regarding claim 54, Kalafut teaches the system in claim 47, as discussed above.
However, Kalafut is silent regarding a system, wherein the determining quality of imaging comprises determining one of image contrast, an image contrast-to-noise ratio, index of detectability, or other metrics of image quality relevant to image evaluation.
In an analogous imaging field of endeavor, regarding the quality determination of contrast models, Ingrisch teaches a system, wherein the determining quality of imaging comprises determining one of image contrast, an image contrast-to-noise ratio, index of detectability, or other metrics of image quality relevant to image evaluation (Page 283, paragraph 2 of the “Magnetic resonance imaging” section, teaches that the measurement can be done in the form of contrast-to-noise ratio).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kalafut with Ingrisch’s teaching of determining quality of imaging to be contrast-to-noise ratio. This modified system would allow a user to have faster measurements and a meet the demands of adequate temporal resolution (Page 283, paragraph 2 of the “Magnetic resonance imaging” section and paragraph 1 of the “General Constraints” of Ingrisch).

Claim 56 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Kalafut et al. (PGPUB No. US 2010/0113887) in view of Mescam et al. (A physiologically based pharmacokinetic model of vascular-extravascular exchanges during liver carcinogenesis: application to MRI contrast agents, August 5 2007, Contrast Media and Molecular Imaging, 215-228).


However, Kalafut is silent regarding a system, wherein the PBPK model includes one of serial and parallel compartments of different volumes.
In an analogous imaging field of endeavor, regarding the utilization of PBPK models, Mescam teaches a system, wherein the PBPK model includes one of serial and parallel compartments of different volumes (Fig. 3 shows the “Hepatic Arteriole” and the “Portal Venule” compartments are shown to be in parallel to one another. The “Hepatic Venule” compartment is shown to be in series with the “Sinusoids” compartments. Each of these compartments have different values that are recorded in Table 1).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kalafut with Mescam’s teaching of having a PBPK model with compartments with different volumes. This modified system would allow a user to access morphological and functional features that are characteristic of the tumor development (Paragraph 1 of the “Introduction” section of Mescam).

Regarding claim 57, Kalafut teaches the system in claim 55, as discussed above.
However, Kalafut is silent regarding a system, wherein the PBPK model includes one of input and output flow characteristics for different organs and tissues.
In an analogous imaging field of endeavor, regarding the utilization of PBPK models, Mescam teaches a system, wherein the PBPK model includes one of input and output flow characteristics for different organs and tissues (Fig. 3 shows the arterial inflow is a known value that is input into the “Hepatic Arteriole” compartment. Portal inflow is input into the “Portal Venule” compartment. Flow from the “Hepatic Venule” compartment is shown to be output. Lymph flow is also shown to be output from the “Interstitial Fluid”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kalafut with Mescam’s teaching of having a PBPK model with input .

Claim 93 is rejected under 35 U.S.C. 103 as being unpatentable over Kalafut et al. (PGPUB No. US 2010/0113887) in view of Segars et al. ("4D XCAT phantom for multimodality imaging research", September 2010, Medical Physics, pages 4902-4915).

Regarding claim 93, Kalafut teaches the system in claim 47, as discussed above.
However, Kalafut is silent regarding a system, wherein the patient models comprise computerized dynamic anthropomorphic human models including 4D extended cardiac-torso (XCAT) phantoms.
	In an analogous imaging field of endeavor, regarding the generation of patient models, Segars teaches a system, wherein the patient models comprise computerized dynamic anthropomorphic human models including 4D extended cardiac-torso (XCAT) phantoms (Paragraph 1 of the “Materials and Methods” section teaches that the XCAT models are made based on saved and acquired imaging data. Table 2 teaches that the chest and the cardiac features are considered as anatomical and motion parameters of the XCAT phantom. Paragraph 3 of the “4D XCAT anatomy and motion models” section teaches that the cardiac and respiratory motions are of the 4D XCAT. Fig. 11 further conveys that the motion XCAT models are four dimensional and the chest is shown to be studied) .
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kalafut with Segars’s teaching of using XCAT models as patient models. This modified system would provide a user with 4D XCAT phantom applicable to more medical imaging applications, spanning the entire range from low to high resolution (Last paragraph of “Introduction” section of Segars).

Claim 94 rejected under 35 U.S.C. 103 as being unpatentable over Kalafut et al. (PGPUB No. US 2010/0113887) in view of Weese et al. (PGPUB No. US 2008/0294038).

Regarding claim 95, Kalafut teaches the system in claim 47, as discussed above.
However, Kalafut is silent regarding a system, wherein the at least one processor and memory are configured to: 
match the patient to one or more of the human models based on patient characteristics including anatomical attributes; and 
use the match to generate a patient-specific contrast enhancement model based on exterior and interior variability.
In an analogous imaging field of endeavor, regarding the use of human models, Weese teaches a system (Apparatus 600), wherein the at least one processor and memory (Apparatus 600 inherently has a processor and memory to execute the processing and comparison) are configured to: 
match the patient to one or more of the human models based on patient characteristics including anatomical attributes (Claim 1 teaches that the extracted set of blood flow parameters that are from a provided diagnostic observation are compared to at least one blood flow model from the data base and are matched. Claim 9 teaches that the model can include the flow of contrast agent in the vascular system. Paragraph 0028 teaches that comparison is that of human data. Paragraph 0047 teaches this comparison of the acquired information with an appropriate model in the data base. See Fig. 6); and 
use the match to generate a patient-specific contrast enhancement model based on exterior and interior variability (Claim 1 teaches that the extracted set of blood flow parameters that are from a provided diagnostic observation are compared to at least one blood flow model from the data base and are matched. Claim 9 teaches that the model can include the flow of contrast agent in the vascular system. Paragraph 0028 teaches that comparison is that of human data. Paragraph 0047 teaches this comparison of the acquired information with an appropriate model in the data base. See Fig. 6. Paragraph 0024 further teaches that the parameters include the vessel structure and topology in addition to the flow features).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kalafut with Weese’s teaching of matching human models based on anatomical features and generating contrast enhancement models based on variability. This modified system would provide the user with the sufficient vessel configuration and robust extraction of quantitative and characteristic flow properties that show the dynamics of contrast agents (Paragraph 0002 and 0004 of Weese).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793